Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 02/08/2022, the following occurred: Claims 1-2, 9-10, 12-14, 20-22 and 26-30 have been amended; claims 17-19 have been cancelled; and claims 31-32 are new.
Claims 1-16 and 20-32 are pending and have been examined.
	
Priority
This application claims priority to U.S. Provisional Patent Applications No. 63/110,860 dated 11/06/2020 and 63/055,243 dated 22 July 2020.
	
Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 12/16/2021 and 12/23/2021 are in compliance with the provisions of 37 CFR 1.97 and have been fully considered by the Examiner.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 27-28 are rejected for lack of adequate written description.
Claims 27-28 are rejected for lack of adequate written description. Each claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, claim 27 recites “steps for real-time processing a data stream including a history of geolocations” and claim 28 recites “steps for determining the personal-pathogen-risk score”. Without knowing what steps are claimed, it appears that the Applicant has provided no disclosure of either algorithm (steps). Any analysis and subsequent determination could potentially read on the as-claimed invention.
The Specification, e.g. at [0058], describes “steps of the various processes” but it is unclear whether the steps of claim 27 or 28 are the ones described. The algorithm (steps) of claims 27 and 28 do not appear to be described in sufficient detail.
any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 27-28 and 30-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 27 recites “steps for real-time processing a data stream”. Claim 27 is unclear and appears to be incomplete for omitting essential steps, presumably steps wherein a data stream is processed in real-time. Such omission amounts to a gap between the steps. See MPEP § 2172.01. Also, it is unclear what the steps are. This is analogous to a “use” claim and it is indefinite because we do not know what the steps (use) are.
Claim 28 recites “steps for determining the personal-pathogen-risk score”. Claim 28 is unclear and appears to be incomplete for omitting essential steps, presumably steps wherein a risk score is determined. Such omission amounts to a gap between the steps. See MPEP § 2172.01. Also, it is unclear what the steps are. This is analogous to a “use” claim and it is indefinite because we do not know what the steps (use) are.
Claim 30 recites “the mobile computing device”, which lacks antecedent basis. Appropriate correction is required. By virtue of dependence on claim 30, the rejection of claim 30 also applies to claims 31-32.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 20-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 29 and 30 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 29 and 30 fall into at least one of the statutory categories (i.e., process or manufacture). 
Step 2A Prong 1: 

claim 1 is as underlined (and represents portions of claims 29 and 30):
obtaining, with a computer system, a user profile of a user;
obtaining, with the computer system, a history of geolocations visited by the user;
determining, with the computer system, based on the history of geolocations, geolocation-pathogen-risk scores corresponding to the geolocations visited by the user, wherein determining geolocation-pathogen-risk scores comprises:
obtaining the history of geolocations in the form of time-stamped geographic coordinates;
selecting a unit tile of a geographic grid by determining that a given one of the geographic coordinates resides in the unit tile, wherein selecting the unit tile of the geographic grid comprises converting the given one of the geographic coordinates into a location on a space filling curve, the location on the space filling curve being in the unit tile;
accessing, based on an identifier of the unit tile, a set of bounding polygons corresponding to respective places-of-interest in the unit tile;
executing a point-in-polygon algorithm on each of the bounding polygons to determine a subset of bounding polygons among the set of bounding polygons in which the a given one of the geographic coordinates resides; and
determining that the user visited one or more places-of-interest corresponding to the subset of bounding polygons and, in response, determining geolocation-pathogen-risk scores of the one or more places-of-interest corresponding to the subset of bounding polygons;
determining, with the computer system, a personal-pathogen-risk score of the user based on the user profile and the geolocation-pathogen-risk scores corresponding to the geolocations visited by the user; and
storing, with the computer system, the personal-pathogen-risk score in memory.

The identified abstract idea of claim 30 is as underlined (and represents portions of claim 29):
(see claim 1 identified abstract idea), wherein:
at least part of the user profile is stored in encrypted form on the mobile computing device;
obtaining the profile of the user comprises:
	determining, within an operating system of a mobile computing device executing on a first set of one or more processors, to access the user profile; and
	in response to determining to access the user profile, communicating by the first set of one or more processors, via processor interrupts, with a second set of one or more processors of the mobile computing device, to decrypt the at least part of the user profile, wherein the second set of one or more processors do not execute the operating system, a first memory address space of the first set of one or more processors is different from a second memory address space of the second set of one or more processors, and the second memory address space stores an encryption key by which the at least part of the user profile is accessed. 

The identified abstract idea of claim 29 is as underlined:
	(see claim 1 identified abstract idea), wherein:
the personal-pathogen-risk score of the user is determined based on:
rates of infection or death from a pathogen in the geolocations visited by the user;
medical issues, vaccination status, physiological attributes, and demographic attributes of the user;
movement and behavior patterns of the user;
responsiveness of the user to dynamic behavior modification messaging and dynamic risk scoring; and
personal-pathogen-risk scores of other users adjacent the user in a social graph;
the geolocation-pathogen-risk scores are indexed by time or date and are selected to correspond to a time or date that the user visited the corresponding geolocation;
the computer system comprises a native application installed on a mobile computing device of the user and a remote server system with which the native application is configured to communicate;
the history of geolocations visited by the user is obtained by the native application from a geolocation sensor of the mobile computing device;
the native application is configured to predict a change in the personal-pathogen-risk score of the user that will occur if the user visits a geolocation designated by a calendar of the user;
at least part of the profile is obtained from an electronic medical records system;
the operations further comprise causing a user interface to present the personal-pathogen-risk score or a value indicative thereof to a healthcare worker;
the operations further comprise determining a plurality of variant-specific personal-pathogen-risk scores of the user, each corresponding to a different variant of the pathogen;
at least some of the geolocation-pathogen-risk scores are scores specific to individual buildings, such that different buildings in the same geographic area have different geolocation-pathogen-risk scores;
at least some of the geolocation-pathogen-risk scores are scores specific to individual outdoor spaces or parks, such that different outdoor space or parks in the same geographic area have different geolocation-pathogen-risk scores;
at least some of the geolocation-pathogen-risk scores are scores specific to individual floors of individual buildings at designed times of day for designated variants of the pathogen; and
the personal-pathogen-risk score of the user is based on dwell duration on at least some of the floors of the user;
the operations further comprise determining that one of the geolocation-pathogen-risk scores has changed for a time at which the user visited the corresponding geolocation and, in response, updating the personal-pathogen-risk score of the user;
the operations further comprise:
obtaining a value indicative of responsiveness of the user to behavior-modification messaging; and
modifying a given one of the geolocation-pathogen-risk scores corresponding to the geolocations visited by the user based on the value indicative of responsiveness of the user to behavior-modification messaging
the personal-pathogen-risk score is an estimate of a likelihood that the user will experience medical conditions, hospitalization, or death as a result of being infected by the pathogen;
the user has a different personal-pathogen-risk score than other users;
the personal-pathogen-risk score is indicative of both likelihood of being infected
and severity of consequences upon infection;
the user has different personal-pathogen-risk scores for different corresponding pathogens;
the personal-pathogen-risk score is based on both underlying medical conditions of the user and respective confidence values indicative of strength of evidence that the respective underlying medical conditions affect risk to the user from the pathogen;
(see claim 1 identified abstract idea);
selecting the unit tile of the geographic grid comprises either:
truncating at least some least-significant digits of the geographic coordinates and determining the identifier of the unit tile from resulting truncated geographic coordinates, or 
converting the given one of the geographic coordinates into a location on a space filling curve, the location on the space filling curve being in the unit tile, the space filling curve being a Hilbert curve;
(see claim 30 identified abstract idea);
the operations further comprise:
obtaining a probabilistic distribution;
randomly selecting a value from the probabilistic distribution;
combining the value with an attribute in the user profile or the personal-pathogen-risk score of the user; and
sending, from the mobile computing device to a remote server system a result of the combination;
the personal-pathogen-risk score of the user and personal-pathogen-risk scores of more than 100,000 other users are computed in real time with a cluster computing platform;
the cluster computing platform is configured to share datasets upon which the personal-pathogen-risk scores are based in dynamic memory that is concurrently accessible to multiple jobs executed by the cluster computing platform, wherein the datasets are stored as an immutable distributed collection of objects processed by the cluster computing platform;
obtaining a history of geolocations visited by the user comprises determining an indoor position of the user with an ultrawideband sensor; and
the operations further comprise:
determining a risk-mitigation message to the user based on the user profile and the personal-pathogen-risk score of the user; and
causing the risk-mitigation message to be presented to the user.

a computer system (claims 1 and 29-30) and a non-transitory computer-readable medium (CRM) (claims 1 and 29) and a mobile computing device having sets of processors and a geolocation sensor (claims 29-30) and a remote server system and an electronic medical records system and a clustering computing platform (claim 29). That is, other than reciting generic computer or computer component(s), the claimed invention amounts to a human following a series of rules or steps to obtain, analyze, manipulate, output or store data at a computer terminal. For example, but for the computer system and the non-transitory CRM, the claims encompass a person determining a personal-pathogen-risk score of the user based on the user profile and the geolocation-pathogen-risk scores corresponding to the geolocations visited by the user. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.



Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a computer system (claims 1 and 29-30) and a non-transitory CRM (claims 1 and 29) and a mobile computing device having sets of processors and a geolocation sensor (claims 29-30) and a remote server system and an electronic medical records system and a clustering computing platform (claim 29) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component (see Specification at [00204]: “Computing system 1000 may include one or more processors… A processor may be any suitable processor capable of executing or otherwise performing instructions”). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Additionally, the claims further recite the additional elements of the remote server system and geolocation sensor (component) of a mobile computing device (a generic computer) and the electronic medical records system and the mobile computing device and the cluster computing platform and the ultrawideband sensor as collecting, transmitting or outputting data. The additional elements are not described by the applicant and are recited at a high-level of generality (i.e., as a general 

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system (claims 1 and 29-30) and a non-transitory CRM (claims 1 and 29) and a mobile computing device having sets of processors and a geolocation sensor (claims 29-30) and a remote server system and an electronic medical records system and a user interface and a clustering computing platform (claim 29) to perform the method (represented by claim 1) amounts no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements (i.e., a device that collects, transmits or outputs data) are considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving, 

Claims 2-16, 20-28 and 31-32 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea or (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claims 2-4, 6, 8, 10-16, 20, 26-28 and 31-32 merely further describe(s) the abstract idea (e.g. the personal-pathogen-risk score, the geolocation-pathogen-risk scores, determining the personal-pathogen-risk score, analyzing or manipulating data, determining geolocation-pathogen-risk scores, selecting the unit tile of the geographic grid).
Claims 5, 7, 9 and 21-25 merely further describe(s) the additional element(s) of the computer system, the non-transitory CRM, the (remote) server system, the geolocation sensor of the mobile computing device, the electronic medical records system, the mobile computing device, the cluster computing platform or the ultrawideband sensor (see analysis, supra).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-9, 11, 13-14, 16, 20, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Krayer et al. (US 10,665,348 filed 05/17/2016) in view of Peak et al. (US 2011/0161116) and Shiffert et al. (US 2016/0203522).

Re. CLAIM 1, Krayer teaches a tangible, non-transitory, machine-readable medium storing instructions that, when executed by one or more processors, effectuate the following (see Col. 33, Ln. 1-5):
obtaining, with a computer system, a user profile of a user (Fig. 1 & Col. 5, Ln. 18-25 teaches an interaction system 100 (computer system) including system components 102, user devices 104, and engines 106 and 108. Fig. 2 & Col. 12, Ln. 37-52 teaches verifying that a user device is authorized to access features of the transformative processing engine by requiring a user have (obtain) a profile associated with the interaction system. The Examiner interprets a user profile as necessarily obtained.);
obtaining, with the computer system, a history of geolocations visited by the user (Col. 11, Ln. 30-45 teaches detecting a user device’s geolocation, information (history) relevant to analyzing data provided by the user device located at the geographic location. Col. 4, Ln. 45-50 teaches collecting data from devices that generate data. Col. 4, Ln. 58-63 teaches detecting a notification event corresponding to the registered user, e.g. the act of checking in to a physical location. The Examiner interprets geolocations as collected data.);
determining, with the computer system, […] (see below), wherein determining […] comprises:
obtaining the history of geolocations in the form of time-stamped […] (see previous steps. Krayer Col. 5, Ln. 26-34 teaches data flowing in interaction system 100 can include a set of communications including transmission time stamp and/or (and) sensor measurement.);
[selecting…];
[accessing…]; 
[executing…]; and
[determining… and, in response, determining…] 
(Col. 42, Ln. 1-14 & Col. 41, Ln. 37-40 teaches scoring for each symptom (based on […]) is used to quantify likelihoods that a patient has certain health disorders / diagnoses; and determining a total score (personal-pathogen-risk score). Col. 33, Ln. 27-40 teaches a medical context, based on profile information (of the user profile), describes what diagnosis the patient has. The Examiner interprets the score as based on health disorder/medical context/diagnosis. Additionally, Col. 5, Ln. 22-25 teaches storing data generated at one or more… user devices (profile information) & Col. 38, Ln. 47-50 teaches risk assessments… based on data accessed (profile information, the user profile).); and
storing, with the computer system, the personal-pathogen-risk score in memory (Col. 38, Ln. 47-50 teaches generating risk assessments. Col. 39, Ln. 21-33 teaches the risk assessment indicates the patient, a current or possible health disorder associated with the patient, the patient’s risk (personal-pathogen-risk score) as it relates to the health disorder, and any other suitable information. Col. 8, Ln. 19-21 teaches a local or remote memory for storing generated data. The Examiner interprets risk assessments as stored.)

Krayer does not teach
determining, with the computer system, based on the history of geolocations, geolocation-pathogen-risk scores corresponding to the geolocations visited by the user, wherein determining geolocation-pathogen-risk scores comprises:
geographic coordinates;
selecting a unit tile of a geographic grid by determining that a given one of the geographic coordinates resides in the unit tile, wherein selecting the unit tile of the geographic grid comprises converting the given one of the geographic coordinates into a location on a space filling curve, the location on the space filling curve being in the unit tile;
accessing, based on an identifier of the unit tile, a set of bounding polygons corresponding to respective places-of-interest in the unit tile; 
executing a point-in-polygon algorithm on each of the bounding polygons to determine a subset of bounding polygons among the set of bounding polygons in which the a given one of the geographic coordinates resides; and
determining that the user visited one or more places-of-interest corresponding to the subset of bounding polygons and, in response, determining geolocation-pathogen-risk scores of the one or more places-of-interest corresponding to the subset of bounding polygons.

Peak teaches
determining… based on the history of geolocations, geolocation-pathogen-risk scores corresponding to the geolocations visited by the user (Abstract & [0036] teaches expressing/geocoding address and location data as a location/geocode (Krayer’s geolocation information). Abstract & [0066] teaches that calculating risk scores (geolocation-pathogen-risk scores) based on location, scores are assigned to specific areas (Krayer’s physical locations) so that those areas may be assigned a relative loss risk score / calculated risk score, e.g. by using the Loss Risk Score formula described by geocode.),
geographic coordinates ([0088] teaches entering “position coordinates (e.g., latitude, longitude)”),
selecting […] of a geographic grid by determining that a given one of the geographic coordinates resides in […] (Peak [0088] teaches selecting position coordinates by touching (determining) a point on a map. The Examiner interprets the map as the system of latitude and longitude used to locate positions on Earth’s surface (the geographic grid).), wherein selecting […] of the geographic grid comprises […];
accessing, based on an identifier […], a set of […] corresponding to respective places-of-interest […] (The Examiner interprets the selected point, necessarily identified, as of a set of coordinates corresponding a location (place of interest).); and
in response, determining geolocation-pathogen-risk scores of the one or more places-of-interest (See previous steps.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the risk assessment and event detection non-transitory computer-readable storage medium of Krayer to calculate risk scores based on geocode (i.e., geolocation) and to use this information as part of a system or method for geocoded insurance processing using mobile devices as taught by Peak, with the motivation of improving (1) travel safety, (2) pricing and analysis of insurance policies, 

Krayer/Peak does not teach
selecting a unit tile…wherein selecting the unit tile of the geographic grid comprises converting the given one of the geographic coordinates into a location on a space filling curve, the location on the space filling curve being in the unit tile,
accessing, based on an identifier of the unit tile,
accessing… a set of bounding polygons corresponding to respective places-of-interest in the unit tile,
executing a point-in-polygon algorithm on each of the bounding polygons to determine a subset of bounding polygons among the set of bounding polygons in which the a given one of the geographic coordinates resides, or
determining that the user visited one or more places-of-interest corresponding to the subset of bounding polygons and, in response, […] corresponding to the subset of bounding polygons.

Shiffert teaches
	a unit tile ([0062] teaches a geofence.),
converting the given one of the geographic coordinates into a location on a space filling curve, the location on the space filling curve being in the unit tile (Shiffert [0062] teaches geohashes may be calculated by mapping (converting) geographic areas to space filling curves. The Examiner interprets calculating a geohash as mapping a longitude and latitude coordinate pair to a space filling curve.),
an identifier of the unit tile ([0007] teaches locations, each having a beacon associated with an identifier. [0035] teaches designation of a geographic location… like a geofence. The Examiner interprets each geofence as designated by an identifier.),
a set of bounding polygons corresponding to respective places-of-interest in the unit tile ([0035] teaches a geofence is defined by a polygon having vertices expressed as longitude and latitude coordinate pairs. [0044] teaches geofences (bounding polygons) are used for outdoor or geographic areas… an identified store… a relatively specific location, e.g. in front of a store shelf.),
executing a point-in-polygon algorithm on each of the bounding polygons to determine a subset of bounding polygons among the set of bounding polygons in which the a given one of the geographic coordinates resides ([0061] teaches polling for a current latitude and longitude and determining whether the current latitude and longitude is within any geofences (subset). [0062] teaches executing a ray-casting algorithm or a winding number algorithm (point-in-polygon algorithm). See Specification at [0077]. Alternately, [0062] teaches using a geohash comparison method (point-in-polygon algorithm).),
determining that the user visited one or more places-of-interest corresponding to the subset of bounding polygons (The Examiner interprets polling as determining the user visited a geographic location within some geofences. See also, e.g. [0037]: “consumer mobile devices 14 may report travel to location 18 to the offer distribution system 12 for centralized tracking”.) and, in response, […] (The Examiner interprets reporting as a response to polling.) corresponding to the subset of bounding polygons (The Examiner interprets the report as corresponding to the some geofences.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the risk assessment and event detection non-transitory computer readable storage medium of Krayer/Peak to identify geographic location within any geofences and to use this information as part of a peer-to-peer geotargeting method, apparatus and non-transitory CRM (see e.g., [0010]) as taught by Shiffert, with the motivation of improving engineering capabilities or increasing reliability or reducing cost (i.e., “various engineering and cost tradeoffs”) (see Shiffert at para. 0031 and 0044).

Re. CLAIM 4, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein: the geolocation-pathogen-risk scores (Peak’s risk scores, see claim 1 prior art rejection) are indexed by time or date (Krayer Col. 17, Ln. 4-10 teaches performing semantic tagging and indexing of data: receiving data, reading metadata, semantically scanning the content, and associating one or more tags. Krayer Col. 17, Ln. 11-32 teaches metadata, e.g. creation time and date, geographic location. The Examiner interprets Peak’s risk scores as tagged and indexed.) and are selected to correspond to a time or date that the user was at the corresponding geolocation (Krayer, Col. 17, Ln. 29-32 teaches searching (selecting) tags (time or date and geographic location). The Examiner notes “that the user was at the corresponding geolocation” is non-functional descriptive material of the time or date.); and the ability of a user to select past, current, or future dates for a geolocation to see geolocation-pathogen-risk scores (Peak [0037] teaches geocoding/tagging. Peak [0050] teaches selecting to view risk scoring data integrated with Google® Maps. The Examiner interprets a past, current, or future date tag as searched to view Peak’s risk scoring data.)

Re. CLAIM 5, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein:
the computer system (see claim 1 prior art rejection) comprises a native application installed on a mobile computing device of the user (see e.g. Peak Fig. 7 at step 702, “install application”, [0096], “mobile device”.) and a remote server system with which the native application is configured to communicate (Peak Fig. 13 & [0122] teaches user interface module 1305 may be connected directly to application server 1302 or located remotely. Krayer Col. 8, Ln. 4-14 teaches receiving communications from a user device.); and
the history of geolocations visited by the user is obtained (see claim 1 prior art rejection) by the native application from a geolocation sensor of the mobile computing device (see previous citations. Krayer Col. 11, Ln. 39-44 teaches a user device may include global positioning chips (geolocation sensors) for determining geolocation.)

Re. CLAIM 6, Krayer/Peak/Shiffert teaches the medium of claim 5, wherein: determining the personal-pathogen-risk score is performed by the native application (see claims 1 and 5 prior art rejections. Krayer Col. 7, Ln. 45-55 teaches user devices may be configured to run an application developed for interacting with data collected by the transformative processing engine 108. The Examiner interprets determining a total score of Krayer as interacting with collected data.)

Re. CLAIM 8, Krayer/Peak/Shiffert teaches the medium of claim 5, wherein: the native application is configured to (see claims 1 and 5 prior art rejections) 
predict a change in the personal-pathogen-risk score of the user that will occur if the user visits a designated geolocation in the future, including the ability to deliver a new personal-pathogen-risk score for a pathogen not present in the user's current home city, state or country (The Examiner interprets Krayer’s risk assessment score as a prediction based on geolocation. Krayer Col. 22, Ln. 1-8 teaches updates may be generated upon receiving a threshold quanity of new or changed data. Peak [0035] teaches updating data used by the scoring engine by submitting information that may be relevant to the generation of loss risk scores. The Examiner interprets relevant/new/changed data as uploaded to generate updated (new) risk scores and total score. The Examiner notes that “for a pathogen not present in the user’s current home city, state or country” is non-functional descriptive information of the personal-pathogen-risk score, which is not required for the claim to be met.)

Re. CLAIM 9, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein: 
at least part of the profile is obtained from or resides in a native format within (see claim 1 prior art rejection.) […] (Krayer Col. 20, Ln. 60-65 teaches a user profile includes information associated with the user. Krayer Col. 28, Ln. 16-31 teaches receiving current medical information, e.g. information from the CDC, geographic health conditions, spread of diseases, medical record information, etc. Krayer Col. 44, Ln. 4 teaches an electronic health record system.); and
the operations further comprise causing a user interface to present the personal-pathogen-risk score or a value indicative thereof to a healthcare worker (Krayer Col. 43, Ln. 52 – Col. 44, Ln. 4 teaches sending data to a human or system, e.g. an electronic health record system. Krayer Fig. 22 at step 2218 teaches generating notification(s) including the risk assessments (one or more total score) and at step 2220 teaches providing the notification(s) to user interface(s).)

Krayer/Peak may not teach obtained from (or resides in a native format within) an electronic medical records system.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of an electronic health record system with teaching of Krayer/Peak since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Krayer or Peak. Providing electronic health record technology (as taught by Krayer/Peak) does not change or affect the normal profile-related functionality of the risk assessment and event detection non-transitory computer-readable storage medium of Krayer/Peak. Receiving profile-related information by a system “engine” would be performed the same way even with the addition of electronic health record technology. Since the functionalities of the elements 

Re. CLAIM 11, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein: at least some of the geolocation-pathogen-risk scores are scores specific to individual buildings and open spaces, such that different buildings and open spaces in the same geographic area have different geolocation-pathogen-risk scores (see claim 1 prior art rejection. Peak [0030] teaches GPS or other location data (geolocation data) transmitted from mobile device to the processing system. The Specification at [0052] describes fine-grained geolocation measurements (like with GPS). Peak [0065] & [0066] teaches assigning scores to geographical regions, e.g. ZIP code areas, ZIP+5 areas, or more granular areas based on latitude and longitude (geolocation). The Specification at [0029] describes places-of-interest (such as those bounded by a polygon with vertices expressed by latitude and longitude coordinates), e.g. public places like… office buildings… local and national parks). The Examiner interprets granular areas as including places-of-interest.)

Re. CLAIM 13, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein the operations further comprise: determining that one of the geolocation-pathogen-risk scores has changed for a time at which the user visited the corresponding geolocation (Peak [0071] teaches the scoring and geocoding of data may be ongoing / real-time (a visit time); and time of day and other events may cause scoring (geo… scores) to change. See also claims 1 and 8 prior art rejections.) and, in response, (Krayer Col. 39, Ln. 43-58 teaches an escalation engine detects a change in a patient’s condition (health disorder risk score, personal… score), which may be evidenced by the risk assessment. Krayer Col. 22, Ln. 1-8 teaches generating an update at defined time intervals or upon receiving a threshold quantity of new or changed data.)

Re. CLAIM 14, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein the operations further comprise:
obtaining a value indicative of responsiveness of the user to behavior-modification messaging (It is unclear what “responsiveness…” entails. The Examiner interprets “responsiveness… to behavior modification messaging” as ability to follow rules or instructions. See Specification, e.g. at [0025]. Krayer Col. 14, Ln. 1-5 teaches auditing elements and ensuring compliance with operating procedures. Krayer Col. 22, Ln. 51-53 teaches collecting data (messaging) pertaining to compliance (behavior-modification) of the interaction system (e.g., the user device). Krayer Col. 12, Ln. 10 teaches data field values.); and
modifying a given one of the geolocation-pathogen-risk scores corresponding to the geolocations visited by the user based on […] (see claim 1 prior art rejection. Peak [0091] teaches modify or otherwise maintain accurate and current information for use by scoring engine. Peak [0071] teaches causing the scoring to change (based on info).)

Krayer/Peak does not explicitly teach modifying… based on the value indicative of responsiveness of the user to behavior-modification messaging.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Krayer/Peak with teaching thereof since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Krayer or Peak. Modifying risk scores (as taught by Krayer/Peak) does not change or affect the normal data collection or analysis-related functionality of the risk assessment and event detection non-transitory computer-readable storage media of Krayer/Peak. Collecting audit-related information and providing risk scores to a system or one of its various components would be performed the same way even with the addition of modifying data. Since the functionalities of the elements in Krayer and Peak do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 16, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein: the personal-pathogen-risk score is based on (see claim 1 prior art rejection) both underlying medical conditions of the user and respective confidence values indicative of strength of evidence that the respective underlying medical conditions affect risk to the user from the pathogen (Krayer Col. 41, Ln. 59-67 teaches a symptom rule (confidence) is associated with each of the symptoms (medical conditions) of the health disorder (risk)… each symptom rule may include a weighting (strength) relative to the health disorder and a numerical score for each health disorder, e.g. 100% likely, 50% likely (confidence value). See Col. 42, Ln. 1-14, e.g. “30”, “60”.)

Re. CLAIM 20, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein the space-filling curve is a Hilbert curve (Shiffert [0062] teaches a space-filling curve can be a Hilbert curve, with finer features of the curve encoded as less significant digits of a serialized encoding of location.)

Re. CLAIM 23, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein:
the personal-pathogen-risk score of the user and […] are computed in real time with a cluster computing platform (Krayer Col. 4, Ln. 35-43 teaches generating notifications regarding the detected events on a real-time basis. Fig. 22 teaches a notification includes a risk assessment (one or more health disorder risk score). Krayer Fig. 5 and Col. 15, Ln. 34-48 teaches data store 508, e.g. data store 226; and performing one or more operations with respect to the data. Krayer Col. 12, Ln. 18-36 teaches a data store may be, e.g., present on different devices of a cloud server (cluster computing platform).);
the cluster computing platform is configured to share datasets upon which the personal-pathogen-risk scores are based in dynamic memory that is concurrently accessible to multiple jobs executed by the cluster computing platform (Krayer Col. 19, Ln. 20-30 teaches an entity-based data store 524 as a clustered database server; and Col. 19, Ln. 31-42 teaches it may be optimized for providing and receiving information over one or more information exchanges.)

Krayer/Peak may not teach computing personal-pathogen-risk scores of more than 100,000 other users.
However, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of filing in view of the teaching of Krayer and Peak based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Krayer teaches a patient list (see at least Fig. 11 and Col. 30, Ln. 32-41) and providing a notification about patient X having a risk assessment for at least one health disorder (see at least Krayer Fig. 19, element 1906; and Fig. 22). The application of the recited method to at least 100,001 patients produces no new and unexpected result which would result in patentable significance over the teaching of Krayer and Peak; the application of the risk determination of at least 100,001 patients does not change how the claim effects the calculation of a risk score.

Re. CLAIM 25, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein obtaining a history of geolocations visited by the user (see claim 1 prior art rejection) comprises determining […] with an ultrawideband sensor (Krayer Col. 6, Ln. 21-36 teaches the engines, devices and/or components communicate over one or more networsk, e.g. UWB (ultrawideband). Krayer Col. 5, Ln. 40-45 teaches a system component can include a sensor to detect a sensor measurement and can thereafter generate and transmit a communication that reflects the sensor measurement. The Examiner interprets an UWB sensor as a system component part.)

Krayer/Peak does not teach determining an indoor position of the user.
Shiffert teaches determining an indoor position ([0044] teaches wireless transmission ranges are used for an indoor area smaller than approximately 10,000 sq. meters. See also claim 17 prior art rejection. [0049] teaches an identifier conveyed with a wireless beacon or a geolocation sensed based on satellite navigation signals received by the mobile device.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the risk assessment and event detection non-transitory computer readable storage medium of Krayer/Peak to identify geographic location within any geofences for an indoor area and to use this information as part of a peer-to-peer geotargeting method, apparatus and non-transitory CRM (see e.g., [0010]) as taught by Shiffert, with the motivation of improving engineering capabilities or increasing reliability or reducing cost (i.e., “various engineering and cost tradeoffs”) (see Shiffert at para. 0031 and 0044).

Re. CLAIM 26, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein the operations further comprise:
determining a risk-mitigation message to the user based on the user profile and the personal-pathogen-risk score of the user (see claim 1 prior art rejection. Krayer Fig. 22 teaches generating a notification (risk-mitigation message) including risk assessment(s).);
causing the risk-mitigation message to be presented to the user (Krayer Fig. 22 teaches providing the notification to user interfaces. See also Krayer at Abstract.); and
determining future risk mitigation messages based on the extent the user changes or does not change movement behavior (Krayer Col. 3, Ln. 55-61 teaches making assessments on a real-time basis as new data point arrive impacting a user’s risk assessment. Krayer Col. 4, Ln. 35-43 teaches generating notifications (risk-mitigation messages) regarding the detected events on a real-time basis. See also Krayer Col. 22, Ln. 1-8. Krayer Col. 51, Ln. 8-11 teaches detected events, e.g. movement of a patient into a restricted area (movement behavior). Also, Peak [0081] teaches an accelerometer detects movement of the mobile device (movement behavior); and Fig. 16 teaches driving pattern data (movement behavior). See also Col. 38, Ln. 47-67, “generates risk assessments (e.g., medical predictions and deterioration assessments)… rule sets that can be evaluated to determine whether certain input information… triggers one or more outputs…use real-time data received… to determine one or more risk assessments”. The Examiner interprets triggering one or more risk assessments as determining future risk-mitigation messages based on new movement data.)

Re. CLAIM 27, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein the operations further comprise: steps for real-time processing a data stream including the history of geolocations (Krayer Col. 4, Ln. 4-11 teaches monitoring, collecting, and receiving … data from … and/or (or) streamed from data storage and processing systems … of a provider network in real-time. Krayer Col. 11, Ln. 30-45 teaches component and user device each include a chip for determining geolocation. Krayer Col. 12, Ln. 4-17 teaches providing data from one or more communications and storing the received data in data store 226. The Examiner interprets user device geolocations as a data stream (1) monitored, (2) collected/received, and (3) stored.)

Re. CLAIM 28, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein the operations comprise: steps for determining the personal-pathogen-risk score (See claim 1 prior art rejection. The Examiner interprets the first 4 steps of claim 1 as the required steps.)

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krayer in view of Peak, Shiffert and Applicant-Admitted Prior Art (“AAPA” herein).

Note: Citations to AAPA refer to the Specification dated 21 July 2021.

Re. CLAIM 2, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein the personal-pathogen-risk score of the user is determined based on: 
[…] in the geolocations visited by the user (see claim 1 prior art rejection. The Examiner interprets Krayer’s total score (personal-pathogen-risk score) as calculated based on Peak’s risk score(s) based on risk factors. See also Peak at [0040], “general function”.);
medical issues, physiological attributes, and demographic attributes of the user, including […] (The Examiner interprets these as risk factors. Krayer Col. 42, Ln. 1-14 teaches symptoms X and Y (medical issues). Krayer Col. 37, Ln. 64 teaches vital signs from chart (physiological attibutes). Krayer Col. 6, Ln. 1-5 teaches demographic information.);
movement and behavior patterns of the user (Krayer Col. 51, Ln. 8-11 teaches detected events, e.g. movement of a patient into a restricted area. Peak [0081] teaches an accelerometer detects movement of the mobile device. Peak Fig. 16 teaches driving pattern data (behavior patterns of the user).); and
responsiveness of the user to dynamic behavior modification messaging and dynamic risk scoring and the user's personal-risk-index risk escalator (The Examiner interprets “responsiveness…” as ability to follow movement instructions. See, e.g. Specification [0025]. Krayer Col. 22, Ln. 51-53 teaches collecting data pertaining to compliance (ability to follow instructions) of the interaction system (basis of calculation, user device). It is not clear what responsiveness of the user’s personal-risk-index escalator entails. Krayer Col. 42, Ln. 5-14 teaches a risk assessment includes a health disorder with a total score that meets or exceeds (responsive to) a maximum threshold (escalator).), and wherein:
	the personal-pathogen-risk score is based on an individualized likelihood of the user contracting a pathogen (Krayer Col. 42, Ln. 1-14 & Col. 41, Ln. 37-40 teaches scoring for each symptom (based on […]) is used to quantify likelihoods that a patient has (contracts) certain health disorders / diagnoses; and determining a total score (personal-pathogen-risk score). Krayer Col. 41, Ln. 34-40 teaches health disorders include medical diseases (caused by a pathogen).), and
	the geolocation-pathogen-risk scores each indicate likelihood of contracting the pathogen at respective locations (Peak Abstract & [0066] teaches that calculating risk scores (geolocation-pathogen-risk scores) based on location, scores are assigned to specific areas (Krayer’s physical locations). Krayer Col. 36, Ln. 25-35 teaches medical tasks: which medical tasks are suggested depends on the geographic location where the patient is located; in a first geographic area experiencing an outbreak of the flu, a first medical task may be suggested for the patient; however, for the same patient in a second geographic area (not experiencing an outbreak of the flu), a second medical task may be suggested for the patient; and in this manner, the techniques described in Krayer provide suggested medical tasks based on the context, which makes the suggestions and other information (Peak’s scores) meaningful. The Examiner interprets Peak’s risk scores as calculated based on likelihoods that a location has a flu outbreak (indicate location-dependent likelihood of a person contracting the flu.)

Krayer/Peak does not teach vaccination status or movement instructions.
However, the limitation claims information/labels that do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function taught by the  information/labels was substituted with nothing. Because Krayer/Peak teaches that data containing information/labels is used to calculate risk, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the calculation data of the prior art with any other information/labels because the results would have been predictable.	

Krayer/Peak does not explicitly teach rates of infection or death from a pathogen in the geolocations.

AAPA teaches 
	rates of infection or death from a pathogen in the geolocations ([0079] teaches public API servers and Centers for Disease Control reports (prior publications) about prevalence of various pathogens and variants thereof at various geolocations as well as Centers for Disease Control models of various pathogens (like Ro and Rt values, case fatality rates, vaccination rates, seroprevalence rates, the like), and corresponding services from the World Health Organization and other countries' governments.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the risk assessment and event detection non-

Re. CLAIM 10, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein the operations further comprise: determining a plurality of […] personal-pathogen-risk scores of the user, each corresponding to a different […] (Krayer Fig. 22 teaches generating risk assessments for two or more health disorders. Krayer Col. 42, Ln. 29-38 teaches a risk assessment can include a listing of all the health disorders (different health disorders) analyzed with a numerical score or likelihood (personal-pathogen-risk scores) that the patient has the disorder.)

Krayer/Peak/Shiffert does not teach variant-specific scores or corresponding to a different variant of a pathogen.

AAPA teaches 
	variant-specific / variant of a pathogen ([0079] teaches public API servers and Centers for Disease Control reports (prior publications) about prevalence of various pathogens and variants thereof at various geolocations as well as Centers for Disease Control models of various pathogens (like Ro and Rt values, case fatality rates, vaccination rates, seroprevalence rates, the like), and corresponding services from the World Health Organization and other countries' governments.)
prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the risk assessment and event detection non-transitory computer-readable storage medium of Krayer/Peak/Shiffert to use public API servers to collect CDC, WHO, and other countries’ government data and to use the information taught by AAPA, with the motivation of improving data relevance to pandemic surveillance or various geolocations (see AAPA at Para. 0079).

Claim 3, 7, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krayer in view of Peak, Shiffert and Veltz (US 2017/0173262).

Re. CLAIM 3, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein the personal-pathogen-risk score of the user is determined based on (see claim 1 prior art rejection): personal-pathogen-risk scores of other users (see claim 1 prior art rejection and e.g., Fig. 1 user devices 104. The Examiner interprets health disorder risk as assessed for other users. The Examiner interprets the maximum threshold (in Krayer at Col. 42, Ln. 1-14) as the same for all users (based on other users). The Examiner notes the claim is very broad. Also, Krayer Col. 16, Ln. 1-18 teaches an origination node (device).) […]  

Krayer/Peak/Shiffert does not teach adjacent the user in a social graph.
Veltz teaches other users adjacent the user in a social graph ([0177] teaches users can subscribe to a “channel” delivering or proposing diabetes (Krayer’s health disorder) management rules. [0178] teaches a social graph of users of diabetes management rules with identifiable super-nodes. The Examiner interprets one of Krayer’s user devices as a super-node.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Veltz with teaching of Krayer/Peak/Shiffert since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Krayer/Peak/Shiffert or Veltz. Providing a social graph (as taught by Veltz) does not change or affect the normal risk assessment-related or event detection-related functionality of the risk assessment and event detection non-transitory computer readable storage medium of Krayer/Peak/Shiffert. Providing risk and event-related information to an interaction system would be performed the same way even with the addition of a social graph. Since the functionalities of the elements in Krayer/Peak/Shiffert and Veltz do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 7, Krayer/Peak/Shiffert teaches the medium of claim 5, wherein: determining the personal-pathogen-risk score is performed by the server system […] (see claims 1 and 5 prior art rejections. Krayer Col. 52, Ln. 55-65 teaches entering identity of a patient into a computer system associated with the computer system. Peak [0128] teaches one or more computers on which application servers are operating may serve as the business logic computer. See also Peak [0125].)

Krayer/Peak/Shiffert does not teach without the server system having access to an identity of the user.
Veltz teaches without the server system having access to an identity of the user ([0083] teaches computing resources (Krayer’s computer system / Peak’s one or more computers) can be accessed from one or more servers accessible by one or more communication channels. [0154] teaches performing security on networks of sensors, e.g. by using privacy aware identifiers to prevent unauthorized user tracking. The Examiner interprets Krayer’s computer system as operating.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified risk assessment and event detection non-transitory computer readable storage medium of Krayer/Peak/Shiffert to utilize privacy aware identifiers to securely communicate with networks of sensors as part of the medical systems, devices and methods as taught by Veltz, with the motivation of monitoring and managing the health condition of a patient, reducing costs, and supporting computer security (see Veltz at para. 0006 and 0353).

Re. CLAIM 15, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein:
the personal-pathogen-risk score is an estimate of a likelihood that the user will experience medical conditions, hospitalization, or death as a result of being infected by the pathogen (Krayer Col. 42, Ln. 1-14 teaches scoring each symptom (medical condition) to quantify likelihoods that a patient has certain health disorders… symptoms X and Y are determined to be present… Thus, a total score (personal… score) has been determined. The Examiner notes that the determined likelihood is an estimate of true likelihood. Krayer Col. 36, Ln. 25-35 teaches medical context, e.g. flu outbreak. The Examiner interprets flu as the medical context for symptoms X and Y.);
the user has a different personal-pathogen-risk score than other users (The Examiner interprets a determined total score as a patient’s score (a different… score).); 
the personal-pathogen-risk score is indicative of both likelihood of being infected and severity of consequences upon infection (Krayer Col. 42, Ln. 39-51 teaches a criticality score for the health disorder (risk), e.g. based on the health disorder and the symptoms, how critical is the risk assessment (severity). The criticality score may correspond to a range of scores. The Examiner interprets a total score as indicating a criticality score for a health disorder.);
the user has different personal-pathogen-risk scores for different corresponding […] (Krayer Col. 42, Ln. 29-30 teaches a risk assessment may list all the health disorders that were analyzed, including a numerical score (total score) for each (risk) compared to a threshold score for each. Krayer Col. 33, Ln. 25-42 teaches medical context may describe what diagnosis the patient has. The Examiner interprets flu as a medical context as a diagnosis as a health disorder.); and
the personal-pathogen-risk score changes as the user ages and experiences underlying change to their medical and behavioral conditions (Krayer Col. 39, Ln. 43-58 teaches detecting occurrence of a change in a patient’s condition (health disorder risk score), which may be evidenced by the risk assessment. The Examiner interprets the change to be detected as the user ages and experiences growth and development or decay.)

Krayer/Peak/Shiffert does not explicitly teach pathogens.
Veltz teaches pathogens ([0242] teaches influenza virus, poliovirus, measlesmumpsrubella, toxoplasma gondii, etc.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Veltz with teaching of Krayer/Peak/Shiffert since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Krayer/Peak/Shiffert or Veltz. Providing pathogens (as taught by Veltz) does not change or affect the normal health disorder risk assessment-related functionality of the risk assessment and event detection non-transitory computer readable storage medium of Krayer/Peak/Shiffert. Providing health disorder risk-related information to an interaction system would be performed the same way even with the addition of pathogens (i.e., medical contexts, i.e., diagnoses, i.e., health disorders). Since the functionalities of the elements in Krayer/Peak/Shiffert and Veltz do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 24, Krayer/Peak/Shiffert teaches the medium of claim 23, wherein the datasets are stored as an […] distributed collection of objects processed by the cluster computing platform (Krayer Col. 12, Ln. 18-36 teaches data flows (processes) to data store. The Examiner interprets data in the store(s) as distributed (processed) among devices of a cloud server.)

Krayer/Peak/Shiffert does not teach immutable.
Veltz teaches immutable ([0154] teaches immutable packet (collection) parts (objects).)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Veltz with teaching of Krayer/Peak/Shiffert since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Krayer/Peak/Shiffert or Veltz. Providing immutable data (as taught by Veltz) does not change or affect the normal data store-related functionality of the risk assessment and event detection non-transitory computer readable storage medium of Krayer/Peak/Shiffert. Storing health disorder risk-related information to an interaction system would be performed the same way even with the addition of immutability of data. Since the functionalities of the elements in Krayer/Peak/Shiffert and Veltz do not interfere with each other, the results of the combination would be predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krayer in view of Peak, Shiffert and Haggerty et al. (US 2021/0241879; filed 01/30/2020).
	
Re. CLAIM 12, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein:
(see claims 1 and 11 prior art rejections.) at designated times of day for designated variants of a pathogen (see claims 1 and 4 prior art rejections. The Examiner interprets Peak’s risk scores as tagged and indexed using creation time and date and geographic location. The Examiner notes “for designated variants of the pathogen” is non-functional descriptive information as no designation has been performed.); and
the personal-pathogen-risk score of the user is based on dwell duration on at least some of the […] of the user (Peak [0005] teaches monitoring or identifying patterns that relate to time spent operating in high loss risk areas. Peak [0065] teaches granular areas ([…]) based on latitude and longitude. Krayer Col. 49, Ln. 49-51 teaches symptom rules may indicate that a patient visited a geographical area. The Examiner interprets one of Krayer’s symptom rules as indicating time spent in a geographical area. Krayer Col. 42, Ln. 1-14 teaches scoring for each patient symptom.)

Krayer/Peak/Shiffert may not teach individual floors of individual buildings.
Haggerty teaches individual floors ([0045] teaches elevation data is derived from GPS position data. Specification at [00114] describes places of interest may further be segmented by floor or room of a building (which may themselves be places of interest). Also, Haggerty [0020] teaches a non-transitory CRM.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified risk assessment and event detection non-.

Claims 21 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Krayer in view of Peak, Shiffert and Hughes (2013) “An Introduction to Interrupts” (herein “Hughes”).

Re. CLAIM 21, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein:
at least part of the user profile is stored in encrypted form on the mobile computing device (Krayer Col. 12, Ln. 37-52 teaches verifying a user device with a username and password and verifying that the user device has an IP address or geographical location (encrypted profile information) that corresponds to an authorized list. See also Krayer Col. 7, Ln. 46-9. Krayer Col. 33, Ln. 25-30 teaches profile information, e.g. geographic location.);
obtaining the profile of the user comprises:
determining, within an operating system of a mobile computing device executing on a first set of one or more processors, to access the user profile (Krayer Col. 10, Ln. 47-9 teaches user device storage system; and Col. 10, Ln. 61-5 teaches one or more processors configured to access operating system and application programs stored within the storage systems.); and
in response to determining access to the user profile, […] mobile computing device […] an encryption key by which the at least part of the user profile is accessed (The Examiner interprets the password as the encryption key and the user device as verified, necessitating determining access to access the user information.)

Krayer/Peak/Shiffert does not teach
communicating, by the first set of one or more processors, via processor interrupts, with a second set of one or more processors of the […], to decrypt the at least part of the user profile, wherein the second set of one or more processors do not execute the operating system, a first memory address space of the first set of one or more processors is different from a second memory address space of the second set of one or more processors, and the second memory address space stores […].

Hughes teaches 
communicating, by the first set of one or more processors, via processor interrupts, with a second set of one or more processors of the […], to decrypt the at least part of the user profile (see Hughes video, e.g. “polling” from 2:37 to 8:02; transcript 1:46: “hardware driven signals… that come into the CPU from… hardware from a peripheral”; and 3:45: “have the main program and the CPU… talk to these peripherals and interact… with our main program”; and from 13:00 to 14:00: “think of them as parallel processors”. The Examiner notes “to encrypt…” is an intended use or result of “communicating… via processor interrupts”.), wherein the second set of one or more processors do not execute the operating system (See e.g., video from 7:00 to 8:15: “flag the main program” (do not execute the operating system) and “how interrupts work across almost any processor platform”.), a first memory address space of the first set of one or more processors is different from a second memory address space of the second set of one or more processors (See e.g., video from 9:30 to 10:30: “vector table… in memory… that has addresses of all the interrupt service handlers”. The Examiner interprets the table as having a different address space for each address in the table.), and the second memory address space stores […] (The Examiner interprets data as stored, e.g. in the vector table.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Hughes with teaching of Krayer/Peak/Shiffert since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare technology would found it obvious to update the computers of the primary reference (Krayer/Peak/Shiffert) using modern programming techniques, as found in the secondary reference (Hughes), in order to gain the commonly understood benefits of such adaptation, such as dividing up the CPU time in a more rational way that is more efficient, i.e., using CPU time more efficiently (see Hughes video around 12:11 and 13:46). This update would be accomplished with no unpredictable results.	

Re. CLAIM 31, Krayer/Peak/Hughes teaches the method of claim 30 (below), wherein determining geolocation-pathogen-risk scores comprises:
obtaining the history of geolocations in the form of time-stamped […] (see claim 30 prior art rejection. Krayer Col. 5, Ln. 26-34 teaches data flowing in interaction system 100 can include a set of communications including transmission time stamp and/or (and) sensor measurement.);
[selecting…];
[accessing…]; 
[executing…]; and
[determining… and, in response, determining…] 

Krayer does not teach
determining, with the computer system, based on the history of geolocations, geolocation-pathogen-risk scores corresponding to the geolocations visited by the user, wherein determining geolocation-pathogen-risk scores comprises:
obtaining a history of geolocations in the form of time-stamped geographic coordinates;
selecting […] of a geographic grid by determining that a given one of the geographic coordinates resides in […];
accessing, based on an identifier […], a set of […] corresponding to respective places-of-interest […]; 
[executing…]; and
[determining… ] in response, determining geolocation-pathogen-risk scores of the one or more places-of-interest [… corresponding].

Peak teaches
determining… based on the history of geolocations, geolocation-pathogen-risk scores corresponding to the geolocations visited by the user (Abstract & [0036] teaches expressing/geocoding address and location data as a location/geocode (Krayer’s geolocation information). Abstract & [0066] teaches that calculating risk scores (geolocation-pathogen-risk scores) based on location, scores are assigned to specific areas (Krayer’s physical locations) so that those areas may be assigned a relative loss risk score / calculated risk score, e.g. by using the Loss Risk Score formula described by geocode.),
geographic coordinates ([0088] teaches entering “position coordinates (e.g., latitude, longitude)”),
selecting […] of a geographic grid by determining that a given one of the geographic coordinates resides in […] (Peak [0088] teaches selecting position coordinates by touching (determining) a point on a map. The Examiner interprets the map as the system of latitude and longitude used to locate positions on Earth’s surface (the geographic grid).),
accessing, based on an identifier […], a set of […] corresponding to respective places-of-interest […] (The Examiner interprets the selected point, necessarily identified, as of a set of coordinates corresponding a location (place of interest).); and
(See previous steps.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the risk assessment and event detection non-transitory computer-readable storage medium of Krayer to calculate risk scores based on geocode (i.e., geolocation) and to use this information as part of a system or method for geocoded insurance processing using mobile devices as taught by Peak, with the motivation of improving (1) travel safety, (2) pricing and analysis of insurance policies, (3) insurance and underwriting of individuals and businesses, (4) accuracy and relevancy of scoring data, etc. (see Peak at para. 0003, 0027-0028 and 0035).

Krayer/Peak does not teach
selecting a unit tile, 
accessing, based on an identifier of the unit tile,
accessing… a set of bounding polygons corresponding to respective places-of-interest in the unit tile,
executing a point-in-polygon algorithm on each of the bounding polygons to determine a subset of bounding polygons among the set of bounding polygons in which the a given one of the geographic coordinates resides, or
determining that the user visited one or more places-of-interest corresponding to the subset of bounding polygons and, in response, […] corresponding to the subset of bounding polygons.

Shiffert teaches
	a unit tile ([0062] teaches a geofence.),
an identifier of the unit tile ([0007] teaches locations, each having a beacon associated with an identifier. [0035] teaches designation of a geographic location… like a geofence. The Examiner interprets each geofence as designated by an identifier.),
a set of bounding polygons corresponding to respective places-of-interest in the unit tile ([0035] teaches a geofence is defined by a polygon having vertices expressed as longitude and latitude coordinate pairs. [0044] teaches geofences (bounding polygons) are used for outdoor or geographic areas… an identified store… a relatively specific location, e.g. in front of a store shelf.),
executing a point-in-polygon algorithm on each of the bounding polygons to determine a subset of bounding polygons among the set of bounding polygons in which the a given one of the geographic coordinates resides ([0061] teaches polling for a current latitude and longitude and determining whether the current latitude and longitude is within any geofences (subset). [0062] teaches executing a ray-casting algorithm or a winding number algorithm (point-in-polygon algorithm). See Specification at [0077]. Alternately, [0062] teaches using a geohash comparison method (point-in-polygon algorithm).),
determining that the user visited one or more places-of-interest corresponding to the subset of bounding polygons (The Examiner interprets polling as determining the user visited a geographic location within some geofences. See also, e.g. [0037]: “consumer mobile devices 14 may report travel to location 18 to the offer distribution system 12 for centralized tracking”.) and, in response, […] (The Examiner interprets reporting as a response to polling.) corresponding to the subset of bounding polygons (The Examiner interprets the report as corresponding to the some geofences.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the risk assessment and event detection non-transitory computer readable storage medium of Krayer/Peak to identify geographic location within any geofences and to use this information as part of a peer-to-peer geotargeting method, apparatus and non-transitory CRM (see e.g., [0010]) as taught by Shiffert, with the motivation of improving engineering capabilities or increasing reliability or reducing cost (i.e., “various engineering and cost tradeoffs”) (see Shiffert at para. 0031 and 0044).

Re. CLAIM 32, Krayer/Peak/Hughes/Shiffert teaches the method of claim 31, wherein: selecting the unit tile of the geographic grid comprises: truncating at least some least-significant digits of the geographic coordinates and determining the identifier of the unit tile from resulting truncated geographic coordinates (Shiffert [0062] teaches comparing geohash(es) to a prefix of a geohash of the current location, with a prefix matching one of the polygon geohashes indicating that the location is inside the polygon… For instance, a geohash of a current location (geographic coordinates) may have 12 significant digits, in which case the 8 most significant digits of the current location may serve as the prefix (identifier of the unit tile) to match to the geohash of the polygon.)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Krayer in view of Peak and Hughes (2013) “An Introduction to Interrupts” (herein “Hughes”).

Re. CLAIM 30, the subject matter of claim 30 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 30 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Further, Krayer/Peak teaches
at least part of the user profile is stored in encrypted form on the mobile computing device (Krayer Col. 12, Ln. 37-52 teaches verifying a user device with a username and password and verifying that the user device has an IP address or geographical location (encrypted profile information) that corresponds to an authorized list. See also Krayer Col. 7, Ln. 46-9. Krayer Col. 33, Ln. 25-30 teaches profile information, e.g. geographic location.);
obtaining the profile of the user comprises:
determining, within an operating system of a mobile computing device executing on a first set of one or more processors, to access the user profile (Krayer Col. 10, Ln. 47-9 teaches user device storage system; and Col. 10, Ln. 61-5 teaches one or more processors configured to access operating system and application programs stored within the storage systems.); and
an encryption key by which the at least part of the user profile is accessed (The Examiner interprets the password as the encryption key and the user device as verified, necessitating determining access to access the user information.)

Krayer/Peak/Shiffert does not teach
communicating, by the first set of one or more processors, via processor interrupts, with a second set of one or more processors of the […], to decrypt the at least part of the user profile, wherein the second set of one or more processors do not execute the operating system, a first memory address space of the first set of one or more processors is different from a second memory address space of the second set of one or more processors, and the second memory address space stores […].

Hughes teaches 
communicating, by the first set of one or more processors, via processor interrupts, with a second set of one or more processors of the […], to decrypt the at least part of the user profile (see Hughes video, e.g. “polling” from 2:37 to 8:02; transcript 1:46: “hardware driven signals… that come into the CPU from… hardware from a peripheral”; and 3:45: “have the main program and the CPU… talk to these peripherals and interact… with our main program”; and from 13:00 to 14:00: “think of them as parallel processors”. The Examiner notes “to encrypt…” is an intended use or result of “communicating… via processor interrupts”.), wherein the second set of one or more processors do not execute the (See e.g., video from 7:00 to 8:15: “flag the main program” (do not execute the operating system) and “how interrupts work across almost any processor platform”.), a first memory address space of the first set of one or more processors is different from a second memory address space of the second set of one or more processors (See e.g., video from 9:30 to 10:30: “vector table… in memory… that has addresses of all the interrupt service handlers”. The Examiner interprets the table as having a different address space for each address in the table.), and the second memory address space stores […] (The Examiner interprets data as stored, e.g. in the vector table.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Hughes with teaching of Krayer/Peak/Shiffert since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare technology would found it obvious to update the computers of the primary reference (Krayer/Peak/Shiffert) using modern programming techniques, as found in the secondary reference (Hughes), in order to gain the commonly understood benefits of such adaptation, such as dividing up the CPU time in a more rational way that is more efficient, i.e., using CPU time more efficiently (see Hughes video around 12:11 and 13:46). This update would be accomplished with no unpredictable results.	

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Krayer in view of Peak, Shiffert and Frank et al. (US 2016/0224803).

Re. CLAIM 22, Krayer/Peak/Shiffert teaches the medium of claim 1, wherein the operations further comprise: 
[…];
[…];
[…] in the user profile or the personal-pathogen-risk score of the user (see claim 1 prior art rejection.); and
sending, from a mobile computing device to a remote server system, […] (see claim 1 prior art rejection.)

Krayer/Peak/Shiffert may not teach
obtaining a probabilistic distribution;
randomly selecting a value from the probabilistic distribution;
combining the value with an attribute in the user profile or the personal-pathogen-risk score of the user; or
sending, from a mobile computing device to a remote server system, a result of the combination.

Frank teaches
obtaining a probabilistic distribution ([1199] teaches noise generated from a Laplace distribution is added to data.);
 (see e.g., [1135], “a noise factor drawn from a certain distribution… is often, but not necessarily, a zero-mean Gaussian distribution. See Specification at [0057]. [1149] teaches it may be assumed that the noise of Eq. 1 comes from a Laplace distribution. [1151] teaches the noise factor is a random variable drawn from the distribution.);
combining the value with an attribute in the user profile or the personal-pathogen-risk score of the user ([0954] teaches, e.g. measurements involving users who have certain characteristics (attributes). [1139] teaches that Eq. 1 describes a measurement corresponding to an event as being the results of a linear combination of factors and their corresponding bias values. [1199] teaches adding distortion to data prior to releasing it for big data analysis, i.e., “differential privacy”; and typically, noise generated from a Laplace distribution… minimizes the information gained on a user from the release of a record of the user (Krayer’s user profile), e.g. measurement data. See Specification at [0057]. Also, [0994] teaches using the measurement to compute a score (Krayer’s score).); and
sending, […], a result of the combination ([0994] teaches prompting a measurement (result) to be sent or a user device automatically sending data that may also be collected automatically. Alternately, [0995] teaches providing e.g., a value of a score (result) to a third party. See also [0873], describing a smartphone and a remote cloud-based server.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the risk assessment and event detection non-

Claims Allowable Over Prior Art
Claim 29 is allowable over the cited prior art. It would not have been obvious to one of ordinary skill in the art to combine the prior art references so as to teach each and every limitation of claim 29.

Response to Arguments
Claim Objections
Regarding the objection(s) to Claims 9, 12-14, 22 and 26-29, the Applicant has amended the claims, rendering the objection of those claims moot. (Note: claim 29 may have the same issue with “designed” meaning “designated” that claim 12 previously had). The objections are withdrawn.

Rejections under 35 U.S.C. §112(a)
Regarding the rejection of Claims 27-28, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any 

a. “Claims 27 and 28 recite ‘steps for [performing a function].’ This format invokes 35 U.S.C. Section 122, para. 6/f. MPEP 2181” (Remarks, pg. 15).

Regarding a.: The Examiner respectfully disagrees and submits that the Examiner has not invoked claim interpretation. 

MPEP 2181 states: “Examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function…” (Emphasis added).

The term “step” is singular. Applicant recites in claim 27 and 28 “steps” (plural) for performing a function. For this reason, claim interpretation is not invoked.

Regardless, the claims are being rejected for a lack of adequate written description. The onus is on the Applicant to point to “steps for real-time processing a data stream including the history of geolocations” of Claim 27 and “steps for determining the personal-pathogen-risk score” of Claim 28 whether or not claim interpretation is 

Note: [0072] describes “the system may be configured to perform streaming analytics by performing transformations on mini-batches of data…” but processing one would assume occurs before data analysis. [00108] describes “approaches related to stream processing”, but it is still not clear what Applicant expected the Examiner to find in the 85-page Specification.

The rejection under 35 U.S.C. § 112(a) is respectfully maintained.

Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claims 27-28, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “Claims 27 and 28 are rejected for allegedly being unclear based on a reading of the claim that fails to account for the claims invoking 35 U.S.C. Section 112, para. 6/f. When properly construed, (e.g., by searching the text of the specification for the recited functions) the scope is clear” (Remarks, pg. 16).

Regarding a.: The Examiner respectfully disagrees. Even if the claims invoked claim interpretation, which they do not as explained in the above reasonings, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 27-28 would still be indefinite and would still be rejected under 35 U.S.C. 112(b), and the Applicant would:
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) 	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant would be asked to clarify the record by either:
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§608.01(o) and 2181.

The rejection under 35 U.S.C. § 112(b) is respectfully maintained.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-30, the Applicant has cancelled Claims 17-19, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “‘the Federal Circuit has instructed courts to "look to whether the claims ... focus
on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea ...’ McRO” and “claim 1 is amended to recite specific technical steps by which specific technical problems are mitigated, thereby improving computer functionality. The features address issues described in paragraphs 74 and 75 of the specification” (Remarks, pg. 17).

Regarding a.: The Examiner, upon consultation with Supervisor Robert Morgan, respectfully disagrees. Applicant has not definitively tied claim 1 to improvement of a computer. There appears to be no physical improvement to the computer; the computer does not appear to be made to physically run faster, utilize fewer resources, or operate more efficiently. The improvement needs to be tied to the computer itself for this test to be met. 

If the specification does not set forth or explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the Examiner should not determine the claim improves technology. In Specification at [0074], there may not be set forth an improvement as the paragraph also describes implementing a two-layer data model “potentially resulting in a dramatic reduction in compute resources needed to respond to a query in some designs” (emphasis added). 

b. “Claim 30 similarly recites specific technical steps that address a specific technical problem described in paras. 48, 50, and 87 (emphasis added), specifically issues with constraining the attack surface of an operating system of a mobile computing device in which native applications run and protecting sensitive data from a compromised OS” (Remarks, pg. 19).

Regarding b.: The Examiner respectfully disagrees. Applicant has not tied claim 30 to improvement of a computer but improvement of the use of the computer by constraining the attack surface. There appears to be no physical improvement to a processor; the processors do not appear to be made to physically run faster, utilize fewer resources or operate more efficiently.

Further, Applicant has not amended to recite communicating with the processor via a relatively narrow channel. Limitations from the Specification are not read into the claims, see In re Van Geuns 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Assuming arguendo that the claim recites “via a relatively narrow channel”, it appears that the improvement is still an improvement to communication over a network by use of the computer in a manner that constrains the attack surface. An improved abstract idea is still an abstract idea. Only additional elements can provide a practical application or “significantly more”.

Note: Reciting a relatively narrow channel would require the Examiner to issue a 112b for a term of relative degree (“narrow”) (How narrow is narrow? Relative to what?)

Regarding the rejection of Claims 2-16, 20-29 and 31-32, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claims from which they depend or are analogous to. As such, the rejection of these claims is also respectfully maintained.

Rejections under 35 U.S.C. §103
Regarding the rejection of Claims 1-30, the Applicant has cancelled Claims 17-19, rendering the rejection of those claims moot. Also, the Examiner has withdrawn the rejection of claim 29. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “The independent claims recite "determining ... a personal-pathogen-risk score of the user based on . . . the geolocation-pathogen-risk scores corresponding to the geolocations visited by the user." These features are not taught in the art of record, and for at least for this reason, the claims are allowable” (Remarks, pg. 23).

Regarding a.: The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Given broadest reasonable interpretation, Krayer in view of Peak renders obvious “determining… a personal-pathogen-risk score of the user based on… the geolocation-pathogen-risk scores corresponding to the geolocations visited by the user.”


scoring for each symptom (based on […]) is used to quantify likelihoods that a patient has certain health disorders / diagnoses; and determining a total score (personal-pathogen-risk score). (Col. 42, Ln. 1-14 & Col. 41, Ln. 37-40). 
risk assessments… based on data accessed (profile information, the user profile). (Col. 5, Ln. 22-25 & Col. 38, Ln. 47-50).
The Examiner interprets the score as based on health disorder/medical context/diagnosis.

Peak teaches:
expressing/geocoding address and location data as a location/geocode (Krayer’s geolocation information). (Abstract & [0036]). 
calculating risk scores (geolocation-pathogen-risk scores) based on location, scores are assigned to specific areas (Krayer’s physical locations). (Abstract & [0066]).
The Examiner interprets the scores used to determine Krayer’s total score as also based on location. The Examiner interprets the geocodes used in the calculation as the ones for specific areas the user has visited.

b. “Moreover, the rejection relies on Krayer at 11: 30-45, 4: 45-50, and 4: 58-63 for
"obtaining ... a history of geolocations visited by the user," as claimed. Office action, page 14. But the cited passages, at best, indicate that a location is sensed once, not that a history is maintained or otherwise obtained. Sensing a location and then 

Regarding b.: The Examiner respectfully disagrees. Given BRI, Krayer teaches “obtaining… a history of geolocations visited by the user.”

Krayer teaches: 
Storing data generated (Col. 5, Ln. 22-25).
Detecting a user device’s geolocation, information (history) relevant to analyzing data provided by the user device located at the geographic location (Col. 11, Ln. 30-45).
Collecting data from devices that generate data (Col. 4, Ln. 45-50).
Detecting a notification event corresponding to the registered user, e.g. the act of checking in to a physical location (Col. 4, Ln. 58-63).
Data flowing in interaction system 100 can include a set of communications including transmission time stamp and/or (and) sensor measurement (Col. 5, Ln. 26-34).
The Examiner interprets geolocations as collected data. Data collected from devices that generate data, such as a sensor that transmits a user device’s geolocation, will have such collected, generated data stored.

Regarding the rejection of Claims 2-16, 20-28 and 31-32, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claims from which they depend or are analogous to. As such, the rejection of these claims is also respectfully maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Drouin et al. (US 10,726,359) for teaching computer network architecture with machine learning and artificial intelligence and automated scalable regularization.
Holmes (US 2014/0114677) for teaching assisted medical and associated lifestyle decision making.
Hayward (US 2015/0371347) for teaching estimating impact of property on individual health-property health advice.
Jones et al. (US 2019/0373405) for teaching systems and methods for decoupling and delivering geofence geometries to maps.
Schlosberg et al. (US 2020/0028735) for teaching quantitative analysis of physical risk due to geospatial proximity of network infrastructure.
Bharmi et al. (US 2021/0020294) for teaching methods, devices and systems for holistic integrated healthcare patient management.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.M.W./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626